Form of Time-Vested RSU Agreement w/Acceleration Provisions (US Employees)



VMWARE, INC.
2007 EQUITY AND INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
I.    NOTICE OF GRANT


Unless otherwise defined herein, the terms defined in the VMware, Inc. 2007
Equity and Incentive Plan (the “Plan”) will have the same defined meanings in
this notice of grant (“Notice of Grant”) and Restricted Stock Unit agreement
(“Agreement”).
        
Name:    (“Participant”)


Address:        
        


The Participant has been granted an Award of Restricted Stock Units (“RSUs”).
Each RSU represents the right to receive one share of Stock, subject to the
terms and conditions of this Notice of Grant, the Plan and this Agreement, as
follows:
Grant Number:            


Date of Grant:            


Vesting Commencement Date:            


Number of RSUs:            


Vesting Schedule:


[VESTING SCHEDULE TO BE REVISED FOR EACH EMPLOYEE] [___% of the total Number of
RSUs shall vest on the ________ month anniversary of the Vesting Commencement
Date and ___% vests on each subsequent ____ month anniversary], subject to the
Participant’s continuing employment with the Company, any Subsidiary, the Parent
or an Affiliate in which the Company and/or Parent hold, directly or indirectly,
at least 80% of the equity or voting interest through each vesting date.
II.    AGREEMENT
1.Grant of the RSUs. The Company has granted the Participant the number of RSUs
set forth in the Notice of Grant. However, unless and until the RSUs will have
vested, the Participant will have no right to the payment or receipt of any
Stock subject thereto. Prior to actual payment or receipt of any Stock, the RSUs
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.
2.    Vesting of RSUs. Subject to Section 5 below, the Participant will vest in
the RSUs in accordance with the vesting schedule set forth in the Notice of
Grant; provided that, in the event the Participant incurs a termination of
employment for any reason other than those set forth in Section 4 below, such
that the Participant is no longer employed by the Company, any Subsidiary, the
Parent or an Affiliate in which the Company and/or Parent hold, directly or
indirectly, at least 80% of the equity or voting interest, the Participant’s
right to vest in the RSUs and to receive the Stock related thereto will
terminate effective as of the date that Participant ceases to be so employed and
thereafter, the Participant will have no further rights to such unvested RSUs or
the related Stock. In such case, any unvested RSUs held by the Participant
immediately following such termination of employment shall be deemed reconveyed
to the Company and the Company shall thereafter be the legal and beneficial
owner of the unvested RSUs and shall have all the rights and interest in or
related thereto without further action by the Participant. In all cases, the
date of termination of employment shall be determined in the sole discretion of
the Administrator.
3.    Issuance of Stock. No Stock shall be issued to the Participant prior to
the date on which the RSUs vest. After any RSUs vest and subject to the terms of
this Agreement, including without limitation Section 7 hereof, the Company shall
cause to be issued (either in book-entry form or otherwise) to the Participant
or the Participant’s beneficiaries, as the case may be, that number of shares of
Stock corresponding to the number of such vested RSUs as soon as
administratively practicable following vesting, but in no event shall the
issuance of such shares be made subsequent to March 15th of the year following
the year in which the shares vested. No fractional shares of Stock shall be
issued under this Agreement. Notwithstanding any provision in the Plan to the
contrary, the RSUs shall be settled only in shares of Stock.
4.    Certain Terminations.
(a)    Death or Disability. In the event that the Participant’s employment is
terminated by reason of death or “disability” (as defined under the applicable
long-term disability plan of the Company, Subsidiary, Parent or Affiliate, or,
if there is no such plan, as determined by the Board or the Committee (each, the
“Administrator”)), then any unvested portion of the RSUs will automatically
accelerate and the Participant will become fully vested in the RSUs upon
termination of employment by reason of death or disability.
(b)    Involuntary Terminations Following Change in Control. If, within the
first twelve months following a “Change in Control” (as defined below), the
Participant incurs an involuntary termination of employment other than for
“Cause” (as defined below) or the Participant terminates employment for “Good
Reason” (as defined below), then any unvested portion of the RSUs will
automatically accelerate, and the Participant will, upon the date of such
termination, become fully vested in the RSUs.
5.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the RSUs at any time, subject to the terms of the Plan. If so accelerated, such
RSUs will be considered as having vested as of the date specified by the
Administrator.
6.    Death of Participant. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
7.    Taxes.
(a)    Generally. The Participant is ultimately liable and responsible for all
taxes owed in connection with the RSU, regardless of any action the Company or
any of its Subsidiaries or Affiliates takes with respect to any tax withholding
obligations that arise in connection with the RSU. None of the Company, the
Parent or any Subsidiaries or Affiliates makes any representation or undertaking
regarding the treatment of any tax withholding in connection with the grant or
vesting of the RSU or the subsequent sale of Stock issuable pursuant to the RSU.
The Company, the Parent and the Subsidiaries do not commit and are under no
obligation to structure the RSU to reduce or eliminate the Participant’s tax
liability.
(b)    Payment of Withholding Taxes. Notwithstanding any contrary provision of
this Agreement, no Stock will be issued to the Participant, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by the Participant with respect to the payment of any taxes which the
Company determines must be withheld with respect to the RSUs. The Administrator,
in its sole discretion and pursuant to such procedures as it may specify from
time to time, may satisfy such tax withholding obligations, in whole or in part,
by withholding otherwise deliverable Stock having an aggregate Fair Market Value
sufficient to (but not exceeding) the minimum amount required to be withheld
and/or by the sale of shares of Stock to generate sufficient cash proceeds to
satisfy any such tax withholding obligation. The Participant hereby authorizes
the Administrator to take any steps as may be necessary to effect any such sale
and agrees to pay any costs associated therewith, including without limitation
any applicable broker’s fees. In addition, and to the maximum extent permitted
by law, the Company may exercise the right to retain, without notice, from
salary or other amounts payable to the Participant, cash having a value
sufficient to satisfy any tax withholding obligations that cannot be satisfied
by the withholding and/or sale of otherwise deliverable shares of Stock.
8.    Changes in Stock. In the event that any extraordinary dividend or other
extraordinary distribution (whether in the form of cash, Stock, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, spin-off, combination, repurchase,
or exchange of Stock or other securities of the Company, or other similar
corporate transaction or event affecting the Stock occurs such that an
adjustment or change is determined by the Administrator (in its sole discretion)
to be necessary or appropriate, the Administrator shall proportionately adjust
this Award in accordance with the terms of the Plan, including adjustments in
the number and kind of shares of Stock or other property the Participant would
have received upon vesting of the RSUs; provided, however, that the number of
shares of Stock into which the RSUs may be converted shall always be a whole
number.
9.    Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Stock deliverable hereunder unless
and until certificates representing such Stock (which may be in book entry form)
will have been issued and recorded on the records of the Company or its transfer
agents or registrars, and delivered to the Participant (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, the Participant will have all the rights of a stockholder of the
Company with respect to voting such Stock and receipt of dividends and
distributions on such Stock.
10.    No Effect on Employment. The transactions contemplated hereunder and the
vesting schedule set forth in the Notice of Grant do not: (i) constitute an
express or implied promise of continued employment for any period of time,
(ii) interfere with right of the Company, the Parent or any Subsidiary or
Affiliate right to terminate the Participant’s employment at any time in
accordance with applicable law, or (iii) entitle the Participant to pay
additional rights under the Plan or under any other welfare or benefit plan of
the Company, the Parent or any Subsidiary or Affiliate.
11.    Black Out Periods. The Participant acknowledges that, to the extent the
vesting of any RSUs occurs during a “blackout” period wherein certain employees,
including the Participant, are precluded from selling Stock, the Administrator
retains the right, in its sole discretion, to defer the delivery of the Stock
pursuant to the RSU; provided, however, that the Administrator shall not
exercise its right to defer the Participant’s receipt of such Stock if such
shares of Stock are specifically covered by a Rule 10b5-1 trading plan of the
Participant which causes such shares to be exempt from any applicable blackout
period then in effect. In the event the receipt of any shares of Stock is
deferred hereunder due to the existence of a regularly scheduled blackout
period, such shares shall be issued to the Participant on the first day
following the termination of such regularly scheduled blackout period; provided,
however, that in no event shall the issuance of such shares be deferred
subsequent to March 15th of the year following the year in which the shares
otherwise would have been issued. In the event the receipt of any shares of
Stock is deferred hereunder due to the existence of a special blackout period,
such shares shall be issued to the Participant on the first day following the
termination of such special blackout period as determined by the Company’s
General Counsel or his or her delegatee; provided, however, that in no event
shall the issuance of such shares be deferred subsequent to March 15th of the
year following the year in which such shares otherwise would have been issued.
Notwithstanding the foregoing, any deferred shares of Stock shall be issued
promptly to the Participant prior to the termination of the blackout period in
the event the Participant ceases to be subject to the blackout period. The
Participant hereby represents that he or she accepts the effect of any such
deferral under relevant federal, state and local tax laws or otherwise.
12.    Award is Not Transferable. Except to the limited extent provided in
Section 6 above, this Award of RSUs and the rights and privileges conferred
hereby will not be transferred, assigned, pledged or hypothecated in any way by
the Participant (whether by operation of law or otherwise) and will not be
subject to sale under execution, attachment or similar process, until the
Participant has been issued the Stock. Upon any attempt by the Participant to
transfer, assign, pledge, hypothecate or otherwise dispose of this Award, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this Award and the rights and
privileges conferred hereby immediately will become null and void. The terms of
this Agreement shall be binding upon the Participant’s executors,
administrators, heirs, successors and any permitted transferees.
13.    Entire Agreement. This Agreement, subject to the terms and conditions of
the Plan and the Notice of Grant, represents the entire agreement between the
parties with respect to the RSUs.
14.    Binding Agreement. Subject to the limitation on the transferability of
this Award contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
15.    Additional Conditions to Issuance of Certificates for Stock. The Company
shall not be required to issue any certificate or certificates for Stock
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Stock to listing on all stock exchanges on which such class of
stock is then listed; (b) the completion of any registration or other
qualification of such Stock under any state, federal or foreign law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any state, federal or foreign governmental agency, which
the Administrator shall, in its absolute discretion, determine to be necessary
or advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the RSUs as the Administrator may establish from time to time
for reasons of administrative convenience.
16.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
17.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith will
be final and binding upon the Participant, the Company and all other interested
persons. No member of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.
18.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
19.    Definitions. Unless otherwise defined in an employment agreement entered
into between the Participant and the Company that covers this grant, the terms
set forth below will have the following meanings:
(a)    Cause. The occurrence of any of the following, as reasonably determined
by the Company in good faith, will constitute “Cause”:
(1)    willful neglect, failure or refusal by the Participant to perform his or
her employment duties (except resulting from the Participant’s incapacity due to
illness) as reasonably directed by his or her employer;
(2)    willful misconduct by the Participant in the performance of his or her
employment duties;
(3)    the Participant’s indictment for a felony (other than traffic related
offense) or a misdemeanor involving moral turpitude; or
(4)    the Participant’s commission of an act involving personal dishonesty that
results in financial, reputational, or other harm to the Company and its
affiliates and subsidiaries, including, but not limited to, an act constituting
misappropriation or embezzlement of property.
The Company is required to deliver a Notice of Termination (as defined below) to
the Participant and to provide 30 days to remedy the event or condition giving
rise to Cause (if such event or condition is capable of remedy) in order to
terminate his or her employment for Cause. No act or failure to act on the
Participant’s part will be deemed “willful” for purposes of this Cause
definition unless committed or omitted by the Participant in bad faith and
without reasonable belief that his or her act or failure to act was in, or not
opposed to, the best interests of the Company.
(b)    Change in Control. “Change in Control” of the Company means and includes
any of the following occurrences:
(1)    Any Person is or becomes the “Beneficial Owner” (as defined in Rule 13d-3
promulgated under the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”)) directly or indirectly, of securities of the Company
representing 35% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes a Beneficial Owner in
connection with subsection (2) below. For the avoidance of doubt, any change in
the Persons who are the direct or indirect Beneficial Owners of the securities
of Parent will not be deemed to constitute a change in the direct or indirect
Beneficial Owners of the Company for purposes of this subsection (1);
(2)    There is consummated a merger or consolidation of the Company with any
other corporation or similar entity, other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger of consolidation, or (B) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its affiliates) representing 35% or more of the combined
voting power of the Company’s then outstanding securities; or
(3)    The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than, following a “355 Distribution” (as defined below), a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, at least 50% of the combined voting power of the voting securities
of which are owned by stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale.
Any other provision of this definition notwithstanding, the term Change in
Control will not be deemed to have occurred by virtue of: (i) any transaction
which results in such Participant, or a group of Persons in which such
Participant has a substantial interest, acquiring, directly or indirectly, 35%
or more of either the then outstanding shares of common stock of the Company or
the combined voting power of the Company’s then outstanding securities, or (ii)
Parent’s distribution of the Company’s shares in a transaction intended to
qualify as a distribution under Section 355 (“355 Distribution”) of the Internal
Revenue Code of 1986, as amended (the “Code”).
(c)    “Good Reason” for a Participant to resign his or her employment means
that one or more of the following has occurred without his or her express
written consent:
(1)    any materially adverse alteration in the Participant’s role, reporting
relationship or in the nature or status of the Participant’s responsibilities
relative to his or her role, reporting relationship or responsibilities at any
time following the Change in Control, provided that neither a mere change in
title nor in the fact that the Participant no longer holds following a Change in
Control the same position in a public company as he or she held before the
transaction will alone constitute Good Reason;
(2)    a material diminution by the Company in the Participant’s base salary
(excluding a reduction that also is applied to all similarly situated employees
of the Company and that reduces the Participant’s base salary by a percentage
reduction that is no greater than the lowest percentage reduction applied to any
other such individual), or a material diminution by the Company in the
Participant’s target level of annual incentive bonus relative to his or her
highest base salary and highest target level of annual incentive bonus,
respectively, following a Change in Control, or ineligibility for a bonus
program providing for a target level of annual incentive bonus;
(3)    relocation of the Participant’s principal place of employment to a
location more than 50 miles from his or her principal place of employment at any
time following a Change in Control (which may be his or her home); or
(4)    a material breach of the Company’s obligations under this Agreement.
In order for a Participant to invoke a termination due to Good Reason in a
manner that would entitle him or her to acceleration pursuant to Section 4
above, (i) the Participant must provide a Notice of Termination to the senior
officer of the Company’s Human Resources group of his or her intention to
terminate due to such event or condition within 90 days of the initial
occurrence or existence of such event or condition and provide the Company with
30 days from receipt of the notice to remedy the event or condition, (ii) the
Company must fail to effect such remedy within the 30-day cure period, and (iii)
the effective date of the resignation must occur within 90 days after the end of
the 30-day cure period.
(d)     “Notice of Termination” means a written notice by the Company in the
event it is terminating the Participant’s employment with Cause or by the
Participant in the event he or she is resigning for Good Reason, which written
notice indicates the specific provision in this Plan being relied upon and sets
forth in reasonable detail any facts and circumstances claimed to provide a
basis for such termination of the Participant’s employment under the provision
so indicated.
(e)    “Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d) and 14(d) thereof, including a group
as defined in Section 13(d) of the Exchange Act but excluding (i) the Company or
Parent, any of their respective subsidiaries or any employee benefit plan
sponsored or maintained by the Company, Parent or any of their respective
subsidiaries (including any trustee or other fiduciary of any such plan), (ii)
an underwriter temporarily holding securities pursuant to an offering of such
securities, or (iii) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
20.    Cancellation, Recission and Recoupment of Award. Participant hereby
acknowledges that this Award and any shares of Stock issued pursuant to this
Award are subject to cancellation, recission, repayment or other action at the
discretion of the Board or the Committee as set forth in Section 7(d) of the
Plan in the event that Participant engages in “Detrimental Activity” as such
term is defined therein.
21.    Section 409A Exemption. It is intended that the Award satisfy, to the
greatest extent possible, the exemption from the application of Section 409A of
the Code provided under Treasury Regulation Section 1.409A-1(b)(4) or to comply
with Code Section 409A, and the Award will be so interpreted and administered.
Notwithstanding the foregoing, if the Company determines that the Award may not
either be exempt from or compliant with Code Section 409A, the Company may, with
the Participant's prior written consent, adopt such amendments to this Plan or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Company
determines are necessary or appropriate to (i) exempt the Award from Code
Section 409A and/or preserve the intended tax treatment of the Award, or (ii)
comply with the requirements of Code Section 409A; provided, however, that there
is no obligation on the part of the Company to adopt any such amendment, policy
or procedure or take any such other action, and in any event, no such action
will reduce the amount of compensation that is owed to the Participant under
this Award without the Participant's prior written consent.
22.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
23.    Notice of Governing Law. This Agreement will be governed by the internal
substantive laws, but not the choice of law rules of the State of Delaware.
24.    Waiver; Cumulative Rights. The failure or delay of either party to
require performance by the other party of any provision hereof shall not affect
its right to require performance of such provision unless and until such
performance has been waived in writing. Each and every right hereunder is
cumulative and may be exercised in part or in whole from time to time.
25.    Notices. Any notice which either party hereto may be required or
permitted to give the other shall be in writing and may be delivered personally
or by mail, postage prepaid, addressed to the Company, at the address provided
below, and the Participant at his or her address as shown on the Company’s,
Parent’s or any Subsidiary’s payroll records, or to such other address as the
Participant, by notice to the Company, may designate in writing from time to
time.
To the Company:    VMware, Inc.
                3401 Hillview Avenue
                Palo Alto, CA 94304
                Attention: Stock Administrator
Unless the Participant notifies the Company within ten (10) days following
receipt of this Agreement that he or she declines this Award, the Participant
will be deemed to have accepted and agreed to the terms and conditions of this
Agreement and the Plan. The Participant acknowledges receipt of a copy of the
Plan and represents that he or she is familiar with the terms and provisions
thereof, which are incorporated herein by reference.


 
 
 
PARTICIPANT
 
VMWARE, INC.
 
 


Signature
 


By
 
 


Print Name
 


Title
 
 
Date:                         , 201_
 
Date:                         , 201 _






v. 09-14-12

